Citation Nr: 0945048	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  05-32 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for a claimed low back 
disorder.  



REPRESENTATION

Veteran represented by:	Maryland Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1971.  He also served in the Army Reserve, with verified and 
various periods of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA)..  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in January 2004 by 
the RO.  

This matter was most recently before the Board in December 
2007, when the claim was remanded to the RO (via the Appeals 
Management Center (AMC), in Washington, D.C.).  

The purpose of the remand was to undertake additional 
procedural and evidentiary development, to include obtaining 
various outstanding service personnel and treatment records 
and supplying the Veteran with a VA spine examination.  

The Board notes that the RO complied with all requested 
development actions ordered in the Board's December 2007 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  The currently demonstrated low back degenerative changes 
are shown as likely as not to be due to an injury sustained 
by the Veteran during requisite service in the Reserve in 
April 1997.  



CONCLUSION OF LAW

In extending the benefit of the doubt to the Veteran, his low 
back disability manifested by degenerative changes is due to 
disease or injury that was incurred in service.  38 U.S.C.A. 
§§ 101, 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

In light of the favorable action taken herein below, further 
discussion of the notice and duty to assist provisions of the 
VCAA is not required.  


General Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  In cases where the veteran cannot establish 
some of these elements, a veteran can instead establish 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


Analysis

The Veteran contends that he currently suffers from a low 
back disorder as the result of an injury sustained in 
service.  Specifically, he asserts that he suffered an injury 
to his back due to heavy lifting while serving with the Army 
Reserve, while on base in Roving Sands, New Mexico, in the 
summer of 1997.  

The Board concedes that the Veteran injured his low back 
during a period of ACDUTRA in the Army Reserve.  In this 
regard, the Board notes that service treatment records, dated 
in April 1997, show that the Veteran injured his back due to 
heavy lifting and was diagnosed with lumbosacral strain.  
Specifically, a sick slip, dated on April 9, 1997, indicates 
that the Veteran's injury occurred while on active duty.  

Significantly, an "Enlistment/Reenlistment Document, Armed 
Forces of the United States," dated in August 1992, 
indicates that the Veteran reenlisted in the Army Reserve for 
a period of 6 years.  Further, an "Enlistment/Reenlistment 
Document, Armed Forces of the United States," dated in July 
1998, indicates that the Veteran reenlisted in the Army 
Reserve for a period of 3 years.  The Board accepts these 
documents, collectively, as proof that the Veteran was in 
fact serving on ACDUTRA at the time of his back injury.  

The Board notes that VA and private treatment records, 
beginning in 2003, generally reflect findings of chronic low 
back pain and paralumbar muscle strain with spasms.  

Notably, a VA general examination performed in October 1996 
and pre-dating the alleged injury, is negative for any 
complaints or findings of a back disorder.  On the other 
hand, private treatment records, dated from May to June 1995, 
and in November 2003, report that the Veteran injured his 
spine in a car accident in May 1995 and was diagnosed with 
acute paralumbar muscle strain.  

In conjunction with the current appeal and in compliance with 
the order of the December 2007 Board remand, the Veteran was 
afforded a VA examination in July 2009.  The examiner 
indicated that the claims file was reviewed, and provided a 
history of injury to the lower back in New Mexico in 1997 
after lifting heavy equipment.  

The Veteran reported for clinical purposes that he 
experienced constant low back pain across his lower back with 
frequent radiation diffusely down both lower extremities 
since suffering this injury.  The X-ray studies of the 
lumbosacral spine revealed L4 to S1 changes.  The Veteran was 
diagnosed with degenerative disk disease L4 to S1.  

The examiner opined that the Veteran's current low back 
disorder was "at least as likely as not" related to the 
lifting injury sustained in April 1997, and based this 
opinion on the Veteran's history, review of the claims file, 
and the X-ray findings, which were chronic in nature.  

The Board is aware of the private treatment reports, dated 
from May 1995 to June 1995, diagnosing a lumbar spine 
disorder due to the May 1995 car accident.  However, 
ultimately, the Board finds the July 2009 VA examiner's 
opinion determinative on the question of medical relationship 
between the Veteran's current back disorder and an event or 
incident of his service, inasmuch as the opinion clearly was 
based upon both examination of the Veteran and consideration 
of his documented medical history and assertions, and because 
the rationale underlying the opinion is reasonable and 
consistent with the evidence of record.  See Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470- 471 (1993).  

Therefore, it is the Board's determination that the evidence 
is in a state of relative equipoise in showing that the 
Veteran currently has low back degenerative changes that as 
likely as not are due to an injury sustained during his 
service.  

Consequently, by extending the benefit of the doubt to the 
Veteran, service connection for the low back disorder is 
warranted.  See 38 C.F.R. §§ 3.102, 3.303(d); Gilbert, supra.  


ORDER

Service connection for a low back degenerative changes is 
granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


